Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/944345     Attorney's Docket #: SMA-004
Filing Date: 7/31/2020; claimed foreign priority to 8/9/2018
					
Applicant: Kato et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Pre-Amendment filed 7/31/2020 has been acknowledged.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
This application is a continuation of application # PCT/JP2019/029428, filed on 7/26/2019.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuji Osada et al. (JP2011159663 A).
In regards to claim 1, Yuji Osada et al. (figures 11-13; paragraphs [0045]-[0049]) show a cooler 120 comprising: a flow-channel part at least including a top plate (121; a top plate) and a bottom plate (122; a bottom plate); and a continuous groove-like flow channel (130; a flow path section) defined between the top plate 121 and the bottom plate 122 to flow fluid 133, the cooler 120 being configured to cool a semiconductor element 111, wherein when the flow-channel 130 is viewed from a direction parallel to the top plate 121 and intersecting the flow channel 130, the flow channel has a corrugated shape so that a face of the flow channel 130 closer to the top plate 121 and a face of the flow channel closer to the bottom plate 122 bend in a synchronized manner toward the top plate 121 and the bottom plate 122. 
In regards to claim 8, Yuji Osada et al. (figures 11-13; paragraphs [0045]-[0049]) show a semiconductor module 110 comprising: a semiconductor element 111; a multilayer board 113 having the semiconductor element 111 mounted thereon, the multilayer board 113 including an insulating substrate (middle layer within 113) and conducting plates (outer layers within 113) sandwiching the insulating substrate (middle layer within 113) from an upper face and a lower face of the insulating substrate (middle layer within 113); and a cooler 120 bonding with a face of the multilayer board 113 where the semiconductor element 111 is not mounted, the cooler 120 being configured to flow fluid 133 to cool the semiconductor element 111, the cooler 120 being the cooler according to claim 1. 

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sukuki et al. (U.S. Patent Application Publication # 2020/0258815 A1).
In regards to claim 1, Suzuki et al. (figures 1-19) specifically figure 1 show a cooler 10 comprising: a flow-channel part 24 at least including a top plate 20 and a bottom plate 26; and a continuous groove-like flow channel (28,44,46,42; see figures 2-14) defined between the top plate 20 and the bottom plate 26 to flow fluid, the cooler 10 being configured to cool a semiconductor element 16 (see paragraph [0046]), wherein when the flow-channel is viewed from a direction parallel to the top plate 20 and intersecting the flow channel, the flow channel has a corrugated shape (see figure 2) so that a face of the flow channel closer to the top plate 20 and a face of the flow channel closer to the bottom plate 26 bend in a synchronized manner toward the top plate 20 and the bottom plate 26. 
In regards to claim 2,  Suzuki et al. show wherein the flow-channel part 24 includes at least one plate-like fin 22 disposed between the top plate 20 and the bottom plate 26, a plurality of flow channels (28,44,46,42; see figures 2-14) being partitioned by plate-like fin 22 and being defined between the top plate 20 and the bottom plate 26, and when the flow-channels (28,44,46,42; see figures 2-14) are viewed from the direction parallel to the top plate 20 and intersecting the flow channels, the plurality of flow channels (28,44,46,42; see figures 2-14) each has a corrugated shape so that a face of the flow channel closer to the top plate 20 and a face of the flow channel closer to the bottom plate 26 bend in a synchronized manner toward the top plate 20 and the bottom plate 26. 
In regards to claim 3, Suzuki et al. show wherein when the flow-channel (28,44,46,42; see figures 2-14) is viewed from a direction perpendicular to the top plate 20, the flow channel (28,44,46,42; see figures 2-14) has a corrugated shape so that both side faces of the flow channel bend in a synchronized manner. 
s 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba et al. (U.S. Patent Application Publication # 2010/0170662 A1).
In regards to claim 1, Baba et al. (figures 1-8) show a cooler 28 comprising: a flow-channel part 40 at least including a top plate 42 and a bottom plate 44; and a continuous groove-like flow channel 42,50 defined between the top plate 42 and the bottom plate 44 to flow fluid, the cooler 28 being configured to cool a semiconductor element 12,14, wherein when the flow-channel 42,50 is viewed from a direction parallel to the top plate 42 and intersecting the flow channel 42,50, the flow channel has a corrugated shape so that a face of the flow channel closer to the top plate 42 and a face of the flow channel closer to the bottom plate 44 bend in a synchronized manner toward the top plate 42 and the bottom plate 44. 
In regards to claim 2,  Baba et al. show wherein the flow-channel part 40 includes at least one plate-like fin (48,50; see paragraphs [0030]-[0031] and ([0066]) disposed between the top plate 42 and the bottom plate 44, a plurality of flow channels (paragraphs [0026], [0027] and [0078]), being partitioned by plate-like fin 48,50 and being defined between the top plate 42 and the bottom plate 44, and when the flow-channels are viewed from the direction parallel to the top plate 42 and intersecting the flow channels, the plurality of flow channels (paragraphs [0026], [0027] and [0078]) each has a corrugated shape (paragraphs [0031] and [0066]) so that a face of the flow channel closer to the top plate 42 and a face of the flow channel closer to the bottom plate 44 bend in a synchronized manner toward the top plate 42 and the bottom plate 44. 
In regards to claim 3, Baba et al. show wherein when the flow-channel (paragraphs [0026], [0027] and [0078]) is viewed from a direction perpendicular to the top plate 42, the flow channel has a corrugated shape (paragraphs [0031] and [0066]) so that both side faces of the flow channel bend in a synchronized manner. 
In regards to claim 4, Baba et al. show wherein an interval y.sub.1 between a crest and a trough (see paragraph [0031]) of the flow channel viewed from the 42 is equal to an interval y.sub.2 between a crest and a trough of the flow channel (paragraphs [0026], [0027] and [0078]) viewed from the direction parallel to the top plate 42 and intersecting the flow channel. 
In regards to claim 5, Baba et al. show wherein the corrugated shape of the flow channel viewed from the direction perpendicular to the top plate 42 and the corrugated shape (paragraphs [0031] and [0066]) of the flow channel viewed from the direction parallel to the top plate 42 and intersecting the flow channel have a phase difference satisfying a relationship of 0.degree.+90.degree.n.ltoreq..PHI..ltoreq.30.degree.+90.degree.n or 60.degree.+90.degree.n.ltoreq..PHI..ltoreq.90.degree.+90.degree.n (n=0,1,2,3) (see figure 1). 
In regards to claim 6, Baba et al. show wherein that x.sub.1 denotes amplitude of the flow channel (paragraphs [0026], [0027] and [0078]) viewed from the direction perpendicular to the top plate 42 and z.sub.1 denotes amplitude of the flow channel viewed from the direction parallel to the top plate 42 and intersecting the flow channel, x.sub.1 and z.sub.1 have a relationship of z.sub.1.ltoreq.x.sub.1.ltoreq.3z.sub.1 (figure 1). 
In regards to claim 7, Baba et al. show wherein that x.sub.2 denotes an interval between the adjacent flow channels (paragraphs [0026], [0027] and [0078]) and x.sub.3 denotes a width of each flow channel viewed from the direction perpendicular to the top plate 42, x.sub.2 and x.sub.3 have a relationship of 2x.sub.3.ltoreq.x.sub.2 (figure 1). 
In regards to claim 8, Baba et al. (figures 1-8) show a semiconductor module 10 comprising: a semiconductor element 12,14; a multilayer board 18 having the semiconductor element 12,14 mounted thereon, the multilayer board 18 including an insulating substrate 22 and conducting plates 20,24 sandwiching the insulating substrate 22 from an upper face and a lower face of the insulating substrate 22; and a cooler 28 bonding with a face of the multilayer board 18 where the semiconductor 12,14 is not mounted, the cooler 28 being configured to flow fluid to cool the semiconductor element 12,14, the cooler 28 being the cooler 28 according to claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sukuki et al. (U.S. Patent Application Publication # 2020/0258815 A1) in view of Mori et al. (U.S. Patent Application Publication # 2011/0094722 A1).
In regards to claim 4, Mori et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein an interval y.sub.1 between a crest and a trough of the flow channel viewed from the direction perpendicular to the top plate is equal to an interval y.sub.2 between a crest and a trough of the flow channel viewed from the direction parallel to the top plate and intersecting the flow channel.
Mori et al. is cited for showing a liquid-cooled type cooling device.  Specifically, Mori et al. (figures 1-10) specifically figure 10 discloses wherein an interval y.sub.1 between a crest 41 and a trough 42 of the flow channel viewed from the direction perpendicular to the top plate is equal to an interval y.sub.2 between a crest and a trough of the flow channel viewed from the direction parallel to the top plate and intersecting the flow channel for the purpose of improving cooling performance.
Therefore, it would be obvious to one of ordinary skill in the art to use Mori et al.’s crest and trough of the flow channel to modify Sukuki et al.’s flow channel for the purpose of improving cooling performance.
Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









1/14/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826